Citation Nr: 1420513	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active duty from August 1972 to December 1976 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2010, the Veteran and his wife testified at a Board videoconference hearing; the undersigned Acting Veterans Law Judge presided.  A transcript is included in the claims file.  

The issue was previously remanded by the Board in July 2010. 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hepatitis C was most recently denied by a December 2003 RO rating decision; the Veteran was notified of the decision, but did not file a timely notice of disagreement and did not submit new and material evidence within one year of the rating decision.

2.  Evidence received since the December 2003 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 RO rating decision which denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  New and material evidence has been received since the December 2003 denial of entitlement to service connection for hepatitis C, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of the Veteran's petition to reopen his claim, further discussion of the VCAA is not warranted.

In October 2006, the Veteran requested that his claim for service connection for hepatitis C be reopened.  Service connection for hepatitis was previously denied in April 1978, February 1996, July 1999, and May 2002, and service connection for hepatitis C was denied in May 2002 and December 2003.  The Veteran was notified of each of those decisions and he did not file an appeal.  Service connection for hepatitis C was previously denied on the basis that, although the record showed that hepatitis C had been diagnosed after service, there was no evidence of hepatitis C in service or evidence linking the Veteran's current hepatitis C with service.

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the December 2003 RO rating decision denied reopening the Veteran's claim for service connection for hepatitis C.  In that decision, the RO found that the evidence failed to establish that hepatitis C was caused by or incurred during active service.  

The evidence associated with the claims file subsequent to the December 2003 rating decision includes VA medical records, Social Security Administration disability records, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for hepatitis C.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran's statement indicate he has had ongoing hepatitis C since service.  Therefore, the Veteran's statements relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hepatitis C.

ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C; to that extent, the appeal is granted.


REMAND

For the reasons set forth below, the Board has determined that additional evidentiary development is required.

The record shows that the Veteran was hospitalized during service in January 1975 for treatment of viral hepatitis.  The treatment records do not indicate which type of hepatitis was found during service.  A VA clinic record dated in March 1994, in noting the Veteran's medical history, indicates that he had had hepatitis in 1975 and that he had been '[positive] for hep B [in the] past.'  The only laboratory studies reported during that visit were elevated liver function tests.  During a VA clinic visit in January 1996, it was noted that hepatitis C had been diagnosed.  In addition, a VA clinic record dated in January 1997 notes 'Hep C Ab [positive], [negative] hep A/B, [negative] B/A.'

Relevant evidence added to the record since the last denial in December 2003 consists primarily of VA treatment records dated from November 2005 to September 2010.  Those records do not show that any examiner has discussed the relationship, if any, between the Veteran's currently diagnosed hepatitis C and the hepatitis for which he was treated during service.

Because there is evidence of hepatitis in service, and the Veteran has a diagnosis of hepatitis C, the Board finds a VA examination is necessary to determine the nature and etiology of his claimed hepatitis.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding and ongoing pertinent VA medical records, to include any ongoing treatment records and any other identified treatment provider.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination.  The claims folder, any electronic records, and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the type of hepatitis experienced by the Veteran in service can be determined.  The examiner should than provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current hepatitis C is related to service.  

The examiner should specifically consider the Veteran's in-service diagnosis of viral hepatitis.

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


